                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 NORTHERN DIVISION

MARCUS SMITH,                                   )
                                                )
               Plaintiff,                       )
                                                )
         v.                                     )         No. 2:19-cv-12-JMB
                                                )
ANNE PRECYTHE, et al.,                          )
                                                )
               Defendants.                      )

                              MEMORANDUM AND ORDER

       This matter is before the Court upon review of plaintiff’s pro se complaint. For the

reasons explained below, the Court will give plaintiff the opportunity to file a signed amended

complaint, and to either pay the $400 filing fee or file a motion for leave to proceed in forma

pauperis.

                                         Background

       On February 4, 2019, four inmates at the Moberly Correctional Center (“MCC”),

including plaintiff herein Marcus Smith, filed a lawsuit pursuant to 42 U.S.C. § 1983, naming 16

defendants. Because the Court does not allow prisoners to join together and proceed in forma

pauperis in a single lawsuit, the Court severed the plaintiffs and opened new cases for each one,

using the complaint filed in the originating action. The complaint now before the Court alleges

many unrelated claims, including a denial of adequate medical care, inhumane conditions of

confinement, and a lack of adequate legal resources.

                                          Discussion

       This action is subject to dismissal for several reasons.     First, the complaint alleges

violations of the rights of a group of inmates as a whole, and also of one William Grace-Bey, the
first-named plaintiff from the originating action. While federal law authorizes plaintiff to plead

and conduct his own case personally, see 28 U.S.C. § 1654, he lacks standing to bring claims on

behalf of others. In addition, plaintiff does not allege, nor is it apparent, that he is a licensed

attorney. Only a licensed attorney may represent another person’s interests in federal court. See

Lewis v. Lenc–Smith Mfg. Co., 784 F.2d 829, 830 (7th Cir. 1986) (a person who is not licensed to

practice law may not represent another individual in federal court).

        Additionally, the complaint alleges a myriad of unrelated claims against a total of 16

defendants. This is an impermissible pleading practice. Rule 20(a)(2) of the Federal Rules of

Civil Procedure governs joinder of defendants, and provides:

               Persons . . . may be joined in one action as defendants if: (A) any
               right to relief is asserted against them jointly, severally, or in the
               alternative with respect to or arising out of the same transaction,
               occurrence, or series of transactions or occurrences; and (B) any
               question of law or fact common to all defendants will arise in the
               action.

Rule 18(a) of the Federal Rules of Civil Procedure governs joinder of claims, and provides:

               A party asserting a claim to relief as an original claim,
               counterclaim, cross-claim, or third-party claim, may join, either as
               independent or as alternate claims, as many claims, legal,
               equitable, or maritime, as the party has against an opposing party.

Therefore, multiple claims against a single defendant are valid.

       The complaint also violates Rules 8 and 10 of the Federal Rules of Civil Procedure. Rule

8 requires that the complaint contain a short and plain statement of the claim showing

entitlement to relief, and it also requires that each averment of a pleading shall be simple, concise

and direct. Rule 10 requires plaintiff to state his claims in separately numbered paragraphs, each

limited as far as practicable to a single set of circumstances. Additionally, the complaint is

unsigned. Rule 11 of the Federal Rules of Civil Procedure requires an unrepresented party to



                                                 2
personally sign all of his pleadings, motions, and other papers, and requires courts to “strike an

unsigned paper unless the omission is promptly corrected after being called to the . . . party’s

attention.” Finally, plaintiff has neither paid the $400 filing fee, nor sought leave to proceed in

forma pauperis.

         The Court will give plaintiff the opportunity to file an amended complaint to set forth his

own claims for relief. In addition, plaintiff must either pay the $400 filing fee, or file a motion

for leave to proceed in forma pauperis that is accompanied by a certified copy of his institution

account statement for the six-month period immediately preceding the filing of the complaint.

         Plaintiff is warned that the amended complaint will replace the original complaint. E.g.,

In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir.

2005). Plaintiff must submit the amended complaint on a court-provided form, and he must

comply with the Federal Rules of Civil Procedure, including Rules 8 and 10 as explained above.

In the “Caption” section of the amended complaint, plaintiff must state the first and last name, to

the extent he knows it, of each defendant he wants to sue. Plaintiff should also indicate whether

he intends to sue each defendant in his or her individual capacity, official capacity, or both.1

Plaintiff should avoid naming anyone as a defendant unless that person is directly related to his

claim.

         In the “Statement of Claim” section, plaintiff should begin by writing a defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should set forth the specific

factual allegations supporting his claim or claims against that defendant.           As noted above,

plaintiff should only include claims that are related to each other. See Fed. R. Civ. P. 20(a)(2).




   1
    The failure to sue a defendant in his or her individual capacity may result in the dismissal of that
defendant.
                                                   3
Alternatively, plaintiff may choose a single defendant, and set forth as many claims as he has

against that defendant. See Fed. R. Civ. P. 18(a).

       If plaintiff is suing more than one defendant, he should proceed in the same manner with

each one, separately writing each individual defendant’s name and, under that name, in

numbered paragraphs, the factual allegations supporting his claim or claims against that

defendant.   Plaintiff’s failure to make specific factual allegations against any defendant will

result in that defendant’s dismissal from this case. Finally, plaintiff must sign the amended

complaint. See Fed. R. Civ. P. 11. The amended complaint will be subject to initial review

pursuant to 28 U.S.C. § 1915(e)(2).

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

motion to proceed in forma pauperis form for prisoners.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint on the

Court’s form within thirty (30) days of the date of this Order.

       IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or file a

motion to proceed in forma pauperis within thirty (30) days of the date of this Order.

       IT IS FURTHER ORDERED that if plaintiff files a motion to proceed in forma

pauperis, he must also file a certified copy of his prison account statement for the six-month

period preceding the filing of the complaint.




                                                 4
       If plaintiff fails to timely comply with this order, the Court will strike the complaint

and will dismiss this action, without prejudice and without further notice.




                                                   /s/ John M. Bodenhausen
                                                   JOHN M. BODENHAUSEN
                                                   UNITED STATES MAGISTRATE JUDGE

Dated this 14th day of February, 2019.




                                              5
